—In a proceeding pursuant to Social Services Law § 384-b and Family Court Act article 6 to terminate parental rights, the mother appeals from so much of an order of the Family Court, Kings County (Schechter, J.), dated August 23, 1991, as, after a dispositional hearing, granted the petition and terminated her parental rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court terminated the appellant’s parental rights on the grounds: (1) that she failed to successfully complete a drug rehabilitation program and (2) that she permanently neglected her child within the meaning of Social Services Law § 384-b. However, because the first ground alone is sufficient to sustain the court’s decision, only the respondent’s drug use will be addressed.
The facts adduced at the hearing reveal a long history of admitted and discovered illegal drug use by the appellant and many failed attempts at rehabilitation. Her attendance at various drug rehabilitation programs was generally sporadic and her efforts to control her habit were marked by serious lapses. Indeed, the appellant tested positive for cocaine use six months after the petition to terminate her parental rights was filed. Thus, the Family Court properly ordered her parental rights terminated (see, Matter of Regina M. C., 139 AD2d 929). Ritter, J. P., Copertino, Joy and Hart, JJ., concur.